329 S.W.3d 396 (2010)
Karrie Jones HARMON, Respondent,
v.
Fred E. JONES, Jr., Appellant.
No. ED 95051.
Missouri Court of Appeals, Eastern District, Division One.
November 9, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 21, 2010.
Fred Elmer Jones, Bowling Green, MO, pro se.
*397 Karrie Jones Harmon, Mineral Point, MO, pro se.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and GARY G. WALLACE, Sp., J.

ORDER
PER CURIAM.
Fred Jones, Jr. appeals from the Judgment of the Circuit Court of Washington County, the Honorable Troy K. Hyde presiding. On 19 January 2010, Appellant Jones filed a Rule 74.06(d)[1] petition asking the court to set aside the judgment in his 2004 divorce from Respondent Karrie Jones Harmon based on Jones's claim of extrinsic fraud by Harmon. Harmon then filed a Motion to Dismiss for Failure to State a Claim against Jones. On 11 March 2010 the court held a hearing on Harmon's Motion to Dismiss. On 12 March the court entered judgment dismissing the case. Jones appeals.
Jones argues on appeal that the Circuit Court erred in granting Harmon's Motion to Dismiss because of an inadequacy of notice. Additionally, Jones argues that the Circuit Court erred in granting the Motion to Quash filed by the Department of Social Services, Family Support Division (FSD) because FSD was not a party to the suit.
This Court has reviewed the briefs and the record on appeal, and we find no error of law in this case. Thus, a written opinion would have no precedential value. We affirm the judgment of the Circuit Court pursuant to Rule 84.16(b).
AFFIRMED.
NOTES
[1]  Rule references are to the Mo. R. Civ. P.